DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a 371 of PCT/US2019/040065 07/01/2019  PCT/US2019/ 040065 has PRO 62/692,039 06/29/2018.

Information Disclosure Statement
4.        The information disclosure statement (IDS), filed on 12/22/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant's election with traverse of claims 1-5, 8-9, 12-14 in the reply filed on 09/08/22 is acknowledged. It has been noted that applicants failed to elect the required species. Instead applicants traverse the restriction based on the invention grouping and withdrawn claims 6-7, 10. During telephone call with Garry Brown on 09/23/22, the agreement reached on the election of claims 7, 10 for the formulation of invert emulsion wellbore fluid. Further, the search of claim 11 in the entire range of the chemical structure did not result in possible result in consideration to claim 1. Accordingly, claims 7, 10 have been rejoined based telephone call and restriction requirement for claim 11 based on search result has been withdrawn. Claim 6 has been withdrawn based on at least to the inventive concept of entire claim 1 is disclosed in the prior arts (please See rejections below). Claims 1-5, 7-14 have been examined in this Office action.  

Claim Rejections - 35 USC § 112
6.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.       Claims 1-5, 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted step is the step for recycling a direct emulsion wellbore fluid, for example “formulating an invert emulsion wellbore fluid from the oleaginous phase” (please See claim 10). While the preamble recites that the process is "method of recycling a direct emulsion wellbore fluid," the claim does not positively recite recycling step to relate the method back to the preamble.
Claims 2-5, 7-14 depends from rejected claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
8.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.        Claims 1-2, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blankenburg (US 2016/0115425) as evidenced from Floyd (US 10307719). 
            Regarding claims 1-2, 8, Blankenburg discloses disrupting a direct emulsion, e.g. oil-in-water emulsion stabilized by phospholipid by addition of surfactant comprising ethoxylated polymerized glycerol and separating the oleaginous phase (oil) and aqueous phase (water) (para [0020]-[0022], [0027], [0042]). As evidence from Floyd (column 3, lines 25-, column 4, lines -3), ethoxylated polymerized glycerol read on the invert emulsifier. In claim 1, the recitation “A method of recycling a direct emulsion wellbore fluid” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 1 merely recites the purpose of a process, wherein the prior art can meet this future limitation by merely being capable of such intended purpose. Thus, Blankenburg meets all requirements of claims 1-2, 8.
          Regarding claim 7, the recitation “wherein the separated oleaginous phase is used to formulate an invert emulsion wellbore fluid,” merely recites the purpose of a process, wherein the prior art can meet this future limitation by merely being capable of such intended purpose.
          Regarding claim 9, since ethoxylated polymerized glycerol read on the invert emulsifier, such invert emulsifier is inherently considered oil soluble belongs to the separated oleaginous phase.  
10.        Claims 1-2, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valentin (RU 2288771). 
           Regarding claims 1-2, Valentin discloses disrupting a direct emulsion, e.g. oil-in-water emulsion stabilized by phospholipid and separating the oleaginous phase (oil) and aqueous phase (water) (page 1, lines 22-23, page 3, lines 7-19). In claim 1, the recitation “A method of recycling a direct emulsion wellbore fluid” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
         In the instant case, the preamble in claim 1 merely recites the purpose of a process, wherein the prior art can meet this future limitation by merely being capable of such intended purpose. Thus, Valentin meets all requirements of claims 1-2.
          Regarding claim 7, the recitation “wherein the separated oleaginous phase is used to formulate an invert emulsion wellbore fluid,” merely recites the purpose of a process, wherein the prior art can meet this future limitation by merely being capable of such intended purpose.
11.        Claims 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blankenburg as evidenced from Floyd as applied to claim 1 above and further evidenced from Cuer (US 9451765).
            Blankenburg includes the features of claim 1 above.
            Regarding claim 12, Blankenburg discloses hydrophilic silica (para [0052]). As evidenced from Cuer (column 5, lines 28-32) hydrophilic silica read on viscosifying agent.

Claim Rejections - 35 USC § 103
12.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.       Claims 3, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenburg as evidenced from Floyd as applied to claim 1 above.
          Blankenburg includes the features of claim 1 above.
          Regarding claim 3, Blankenburg does not expressly disclose the separated oleaginous phase comprises less than 1 vol% of aqueous impurities.
          However, purpose of Blankenburg is to obtain high yield of oil by the separation techniques such as centrifuging or decantation (para [0010], [0021]). It would have been obvious to one with ordinary skill, in the art at the time of invention, to separate oleaginous phase comprises less than 1 vol% of aqueous impurities by the techniques such as centrifuging or decantation to obtain high yield of oil. 
          Regarding claim 13, Blankenburg discloses oil in an amount of 10 to 50 wt% (para [0050]), encompassing instant claim range of from about 15 to about 50 wt%. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976). 
            Regarding claim 14, Blankenburg discloses water in an amount of 10 to 85 wt% (para [0051]), encompassing instant claim range of from about 50 to about 85 wt%. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976). 
15.       Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Valentin as applied to claim 1 above.
          Valentin includes the features of claim 1 above.
          Regarding claim 4, Valentin discloses the disruption of emulsion effective by increasing pH range 3.0 to 10.5 (page 3, line 9), overlapping instant claim range of equal to or greater than 10.
         A prima facie case of obviousness exists for the method, where Valentin discloses the disruption of emulsion effective by increasing pH range 3.0 to 10.5, overlapping the requirement of claim 4. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
         Regarding claim 5, Valentin does not expressly disclose neutralizing the aqueous phase prior to reuse.
         However, the purpose of Valentin is the purification of water by demulsification and separation from oils, fats, fuels, petroleum products and other organic impurities, wherein for the demulsification performed at pH range of 3.0 to 10.5. It would have been obvious to one with ordinary skill, in the art at the time of invention, to neutralize the separated aqueous phase to obtain a purified water for further use.
Allowable Subject Matter
16.        Claims 10-11 are not allowed (please See 112 rejection above).
17.        The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 10, closest prior arts do not disclose or suggest the method further comprising formulating an invert emulsion wellbore fluid from the oleaginous phase comprising the invert emulsifier. Regarding claim 11, closest prior arts do not disclose or suggest the claimed structure of the phospholipid surfactant. 

Conclusion
18.        References Eriksen (US 2016/0152882) and Reddy (US 2014/0110115) were cumulative in nature to the above rejection and thus not set forth.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766